1. It ought to have been only consideratum.
And the court ruled that this was error. The judgment is the act of the court, and the shortest is the best. If the form was not strictly adhered to, there would be no end of new and senseless words; and by and *Page 760 
by, it would require to have a new judgment in order to expound a former one.
2. Damages are increased without the assent of the parties, or the request of the plaintiff, and the request is not well alleged, because it is not necessary to have a request for judgment of damages assessed by the jurors.
A request in an improper time is like no request, as an averment at an undue time. Walsingham's case. Plowd.
JONES and WHITLOCK, JJ., concurred. Ideo judicium reversatur. Noy, 89; Bendl., 198; 1 Roll., 771; Poph., 212; antea, pp. 685, 689; postea, p. 767.